          Case 2:16-cr-00302-BLW Document 52 Filed 04/12/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                              Case No. 2:16-cr-00302-BLW-1

          Plaintiff,                          MEMORANDUM DECISION
                                              AND ORDER
           v.

  DONNIE JAMES ESPERSEN,

          Defendant.



                                INTRODUCTION

      Before the Court is Defendant Donnie James Espersen’s Motion for Early

Termination of Supervised Release (Dkt. 49). Having reviewed the Motion, the

Government’s Response (Dkt. 50), and the Defendant’s Reply (Dkt. 51), the Court

now issues its decision. For the reasons explained below the Court will deny the

Motion.

                                 BACKGROUND

      In December, 2016, Mr. Espersen violated the conditions of his state

supervision while attempting to enter Canada. (Dkt. 32). He told officers at the

border that he possessed no form of identification, gave a false name, and stated he

was unsure of his birthdate. A search of his person and vehicle revealed a



MEMORANDUM DECISION AND ORDER - 1
        Case 2:16-cr-00302-BLW Document 52 Filed 04/12/21 Page 2 of 5




collection of dangerous weapons including a Ruger 10/22, eight rounds of .22

caliber ammunition, a rifle magazine, a samurai sword, two machetes and fourteen

edged weapons, in addition to camping gear.

      Mr. Espersen was prohibited from possessing firearms or ammunition due to

a prior felony conviction in the State of Washington for rape of a four-year-old

child for which he was sentenced to 111 months in prison and a lifetime of

supervision. He was released on parole for his state charge on December 10, 2013.

In August, 2017, Mr. Espersen was sentenced to time served and 36 months

supervised release for the Unlawful Possession of a Firearm and Ammunition, in

violation of 18 U.S.C. § 922(g)(1). (Dkt. 43). Since the federal conviction was a

violation of his release for the 2005 state case, he was sentenced to an additional

two years incarceration by the State of Washington and began his federal

supervision in June 2019. Currently, Mr. Espersen has served approximately 20

months of his 36-month term of supervised release on his federal sentence. (Dkt.

50). Mr. Espersen now seeks early termination of supervised release because he

has been rehabilitated and federal supervision is no longer needed.

      The Government has asked the Court to deny early termination and the

United States Probation Officer supervising Mr. Espersen does not endorse the

early termination and leaves the decision to the discretion of the Court.




MEMORANDUM DECISION AND ORDER - 2
        Case 2:16-cr-00302-BLW Document 52 Filed 04/12/21 Page 3 of 5




                              LEGAL STANDARD

      The Court has broad discretion to impose terms of supervised release.

United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014); 18 U.S.C. §

3583(e)(1). This includes the discretion to terminate such release after Defendant

has served one year of their supervised release. Id. In deciding whether to

terminate supervision, the courts must review a number of sentencing factors

which include:

      1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) deterrence; (3) protection of the
      public; (4) the need to provide the defendant with educational,
      vocational training, medical care or other rehabilitation; (5) the
      sentence and sentencing range established for the category of
      defendant; (6) any pertinent policy statement by the Sentencing
      Commission; (7) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (8) the need to provide restitution to any victims
      of the offense. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C),
      (a)(2)(D), (a)(4), (a) (5), (a)(6), and (a)(7).

United States v. Evertson, No. 4:06-cr-206-BLW, 2011 WL 841056, at *2

(D. Idaho Mar. 7, 2011) (citing United States v. Smith, 219 Fed. Appx. 666,

667 n.3 (9th Cir.2007)). However, in rendering its decision the Court shall

simply provide an explanation based on its consideration of such factors.

Emmett, 749 F.3d 817, at 821-22. The Court need not elaborate

unnecessarily. Id.




MEMORANDUM DECISION AND ORDER - 3
        Case 2:16-cr-00302-BLW Document 52 Filed 04/12/21 Page 4 of 5




                                    ANALYSIS

      Having considered the above factors, the Court is not inclined to grant this

Motion. For Mr. Espersen, “mere compliance with the terms of supervised release

is what is expected, and without more, is insufficient to justify early termination.”

Emmett, 749 F.3d at 823 n.2 (quoting United States v. Grossi, No. CR-04-40127,

2011 WL 1259251, at *2 (N.D. Cal. Apr. 13, 2012)). While Mr. Espersen’s past 20

months of federal supervised release have been without incident, defendants

seeking an early release must instead show something more—something unusual

or extraordinary. Accord United States v. Etheridge, 999 F. Supp. 2d 192, 195

(D.D.C. 2013). Mr. Esperesen’s demonstrated growth during his federal

supervision has not gone unnoticed, however, the Court is ultimately not persuaded

that he has met the high burden required for early termination of supervised release

set forth in Emmett and 18 U.S.C. § 3583(e)(1).

      Further, it is not only appropriate, but mandated, that the Court consider the

nature and circumstances of the offense in deciding the motion for early

termination. See United States v. Henry, No. 11CR7032-H, 2020 WL 4281966, at

*2 (S.D. Cal. June 23, 2020) (citing Emmett, 749 F.3d at 819). Given the gravity of

Mr. Espersen’s underlying federal offense stemming from his prior conviction for

the rape of a child, and the lack of endorsement from his probation officer, the

totality of the circumstances weigh against early termination.


MEMORANDUM DECISION AND ORDER - 4
       Case 2:16-cr-00302-BLW Document 52 Filed 04/12/21 Page 5 of 5




      Accordingly, the Court will deny Mr. Espersen’s Motion for Early

Termination of Supervised Release.

                                     ORDER

      IT IS ORDERED that Defendant’s Motion for Early Termination of

Supervised Release (Dkt. 49) is DENIED.



                                           DATED: April 12, 2021


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
